Citation Nr: 1301190	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  10-31 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

2. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3. Entitlement to a total disability evaluation based upon individual unemployability (TDIU rating) due the service-connected peripheral neuropathy of the left and right lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA), which, in relevant part, granted service connection for peripheral neuropathy of the left and right lower extremities, each evaluated at 10 percent disabling, effective from April 22, 2008.  In a March 2009 rating decision, the RO confirmed and continued the 10 percent ratings assigned for each lower extremity.  In July 2009, the Veteran filed a notice of disagreement that contested the 10 percent ratings.  The RO promulgated a Statement of the Case in May 2010.  The Veteran filed a Substantive Appeal (VA Form 9) in July 2010, which perfected his appeal concerning the issues of entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, and in excess of 10 percent for peripheral neuropathy of the right lower extremity.

The Veteran testified at a Video-conference hearing before the undersigned Veteran Law Judge in October 2011.  A transcript of that hearing has been reviewed and associated with the claims file.

Furthermore, the Board may infer the issue of a TDIU rating due exclusively to the service-connected peripheral neuropathy of the left and right lower extremities, based on his testimony that limited his TDIU claim to these two discrete service-connected disabilities.  See Transcript of Board Hearing, pp. 11-13, (Oct. 12, 2011); see also Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to a TDIU rating is raised during the administrative appeal of the initial rating assigned for the underlying disability, it is part of the claim for benefits for that disability).

In a November 2012 statement, the Veteran raised the issues of entitlement to: (1) service connection for posttraumatic stress disorder (PTSD); (2) service connection for hypertension, as secondary to the service-connected diabetes mellitus type 2 (3) an increased rating for diabetes mellitus type 2, currently evaluated at 20 percent disabling; and (4) an increased (compensable) rating for bilateral hearing loss.  Since these issues have not been developed and adjudicated by the Agency of Original Jurisdiction (AOJ), they are not a part of the current appeal and are referred to the AOJ for appropriate action.

A January 2013 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has determined that further development action is required before appellate review can proceed.  Here, a remand is required to ensure that there is a complete record upon which to decide the Veteran's appeal and to afford him every possible consideration.

With respect to the issues of peripheral neuropathy, the Veteran contends that the current disability ratings do not accurately reflect his current symptomatologies of each lower extremity.  He has testified and submitted statements to the effect that such disabilities have worsened.  Also, he submitted an October 2011 statement from Dr. G.B., his treating physician at the Mountain Home VA Medical Center, which indicates that the Veteran's peripheral neuropathy of the lower extremities has worsened, and that they are not likely to improve.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Since the Veteran has provided the statement from Dr. G.B., which indicates that his service-connected peripheral neuropathy of the lower extremities has worsened since the most recent examination in December 2008, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his peripheral neuropathy of the left and right lower extremities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, the Board has no discretion and must remand the issues in order to afford the Veteran another VA examination.

As indicated above, the Veteran explicitly raised the issue of a TDIU rating due exclusively to the service-connected peripheral neuropathy of the left and right lower extremities.  The Veteran testified at the October 2011 Board hearing that he retired from his employment as a security guard because of his service-connected lower extremity peripheral neuropathy, indicating that he has tried to work but was unable to as he cannot walk or climb stairs for long periods as required for this type of employment.  See Rice v. Shinseki, supra.  In this context, the Board observes that the percentage requirements of 38 C.F.R. § 4.16(a) have not been met.  However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability.  38 C.F.R. § 4.16(b).  Thus, the Board finds that the AOJ should address the matter of extra-schedular consideration (per 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b), as a component of the appealed issues for higher initial ratings for peripheral neuropathy of the left and right lower extremities, in the first instance, to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. As a component of the appealed issues of entitlement to higher initial ratings for peripheral neuropathy of the left and right lower extremities, notify the Veteran of the requirements for extra-schedular consideration pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), and permit him the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2. Send the Veteran and his representative a letter requiring that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the TDIU rating claim.  Specifically, request that the Veteran complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with for Disability Benefits, for past employer(s).  Each executed form should be returned to VA.  All records and responses received should be associated with the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3. Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer(s) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination and/or retirement.

Advise the Veteran and his representative that the Veteran may submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment; and, that he may submit evidence documenting marginal employment, if any, of (past or current) employment secured or followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

4. After completing the above, schedule a VA examination by appropriately qualified medical personnel to reassess the severity of the peripheral neuropathy affecting the Veteran's lower extremities.  All testing deemed necessary by the examiners should be performed and the results reported in detail.  The claims folder must be available for review by the examiner(s) in conjunction with the examinations and this fact should be acknowledged in the reports.

To this end, the examiner should comment on whether this peripheral neuropathy is tantamount to complete versus incomplete paralysis.  Complete paralysis would involve the foot dangles and drops, with no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  If instead incomplete, then indicate whether it is mild; moderate; moderately severe; or, severe with marked muscular atrophy.  The examiner should also comment on whether this peripheral neuropathy is wholly sensory in nature.  Please explain the reasons for your answer(s).  (A discussion of the facts and medical principles involved would be of considerable assistance to the Board).

The examiner should also provide a full description as to the degree of the Veteran's impaired function due to the pathology, symptoms and signs of his service-connected peripheral neuropathy of the left and right lower extremities.  The examiner is asked to furnish an opinion with respect to the following:

Does the Veteran's service-connected peripheral neuropathy of the left and right extremities render him incapable of performing the physical and mental acts required for employment, considering the degree of impaired function due to the pathology, symptoms and signs associated with this peripheral neuropathy, and considering his education and occupational experience?  Please explain the reasons for your answer(s).  (A discussion of the facts and medical principles involved would be of considerable assistance to the Board).

5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the instruction above, re-adjudicate the issues of entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, and an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, to include consideration of whether the requirements for referral to the Director of the Compensation and Pension have been invoked under 38 C.F.R. §§ 3.321(b)(1) and/or 4.16(b).  If the benefits sought on appeal remain denied, then a Supplement Statement of the Case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



